EXHIBIT 10.5

 

THIRD AMENDMENT TO AMENDED AND RESTATED SUBLEASE

BETWEEN

NST CONSULTING, LLC 

AND

ACLARIS THERAPEUTICS, INC.

 

This Third Amendment to the Amended and Restated Sublease (“Third Amendment”)
made and entered into this 8th day of February 2016 and effective as of December
1, 2015 (“Effective Date”), by and between NST CONSULTING, LLC, hereinafter
referred to as “Sublandlord” and ACLARIS THERAPEUTICS, INC, hereinafter referred
to as “Subtenant”.

 

WHEREAS, Sublandlord currently leases certain premises consisting of 15,272
rentable square feet of space commonly referred to as Suite 400 (“Premises”)
located at 101 Lindenwood Drive, Malvern, Pennsylvania 19355 (“Building”) from
Landlord and subleases 4,833 rentable square feet of such Premises to Subtenant
pursuant to that certain Amended and Restated Sublease dated March 3, 2014, as
amended, hereinafter referred to as “Sublease,” the Premises being more
particularly described therein; and

 

WHEREAS,  NEXEPTION, INC. assigned all rights and obligations under the Sublease
to its Affiliate, NST Consulting, LLC pursuant to an Assignment and Assumption
Agreement dated August 11, 2015; and

 

WHEREAS, Sublandlord and Subtenant wish to further amend the Sublease as
follows;

 

NOW, THEREFORE, in consideration of and the agreement of each other, Sublandlord
and Subtenant agree that the Sublease shall be and the same is hereby amended as
follows:

 

1. Incorporation of Recitals.  The recitals set forth above, the Sublease
referred to therein and the exhibits attached hereto are hereby incorporated
herein by reference as if set forth in full in the body of this Third Amendment.
Capitalized terms not otherwise defined herein shall have the meanings given to
them in the Sublease.

 

2.  The following sections of the Sublease Term are amended as follows:

 

a.  Exhibit A to the Sublease is deleted in its entirety and replaced with the
new Exhibit A attached hereto and made a part hereof.  All references to Exhibit
A in the Sublease are references to this new Exhibit A.

 

b.  Section 2 Sublease Space and Term. Section 2 of the Sublease is deleted in
its entirety and replaced with the following new paragraph:

 

“Commencing on December 1, 2015, the parties agree to increase the portion of
the Premises subleased to Subtenant from 4,833 to 9,436 square feet and
commencing on June 1, 2016, the parties agree to increase the portion of the
Premises subleased from Subtenant from 9,436 to 11,659 square feet, each of
which increase is greater than twenty percent (20%) of the Sublease
Space.  Exhibit A is hereby deleted and replaced with the new Exhibit A attached
hereto and made a part hereof.”

 

c. Section 3(a) Fixed Rent. Commencing on December 1, 2015, Subtenant shall pay
Sublandlord the following Fixed Rent for the Sublease Space per month, in
advance, without notice, demand, offset, or counterclaim, on the first day of
each month during the Sublease Term:

 

Time Period

Rent/RSF

Monthly Installment

12/01/15-5/31/16**

$22.00*

$17,300.00

 

*     Plus any charges set forth in Articles 6 and Article 7 of the Master Lease

**   Subtenant will pay electric costs pursuant to Article 6 of the Master Lease
and janitorial costs in the amount of $1.26 per rentable square feet of the
Premises.



1

--------------------------------------------------------------------------------

 



 

c. Section 3(e) Additional Rent. Commencing on December 1, 2015, Subtenant’s
Allocated Share for the Sublease Space is 61.5 0% and commencing on June 1,
2016, Subtenant’s Allocated Share for the Sublease Space is   76.0% of
Sublandlord’s Allocated Share, as such share may be adjusted, from time to time,
on the basis of corresponding changes in the square footage of the Sublease
Space.

   

d. Section 6 Security Deposit. Commencing on June 1, 2016, Subtenant’s Security
Deposit shall be increased from $20,000 to $25,000.

3. Binding Effect.  Except as expressly amended hereby, the Sublease remains in
full force and effect in accordance with its terms.  Subtenant specifically
acknowledges and agrees that Article 22(f) of the Lease concerning Confession of
Judgment is and shall remain in full force and effect in accordance with its
terms.

 





2

--------------------------------------------------------------------------------

 



Commencing on June 1, 2016, Subtenant shall pay Sublandlord the following Fixed
Rent for the Sublease Space per month, in advance, without notice, demand,
offset, or counterclaim, on the first day of each month during the Sublease
Term:

 

 

**

 

 

Time Period

Rent/RSF

Monthly Installment

6/01/16 -11/30/16**

$22.00*

$21,375.00

12/01/16 -11/30/17**

$22.50*

$21,860.63

12/1/17 -11/30/18**

$23.00*

$22,346.42

12/1/18 -11/30/19**

$23.50*

$22,832.21

 

*   Plus any charges set forth in Articles 6 and Article 7 of the Master Lease

** Subtenant will pay electric costs pursuant to Article 6 of the Master Lease
and janitorial costs in the amount of $1.26 per rentable square feet of the
Premises.

 

IN WITNESS WHEREOF, Sublandlord and Subtenant have duly executed this Third
Amendment on the date first above written.

 

 

 

 

 

SUBLANDLORD:
NST CONSULTING, LLC
By:

 

 

WITNESS:

 

 

 

_/s/ Melissa Walker____________

By:  _/s/ Douglas Gessl________________
Name: Douglas Gessl
Title: CFO

 

 

 

 

 

SUBTENANT:
ACLARIS THERAPEUTICS, INC.

ATTEST:

 

 

 

_/s/ Kamil Ali-Jackson__________

By: _/s/ Neal Walker___________________
Name: Neal Walker
Title: CEO

 

 

 

 

3

--------------------------------------------------------------------------------